Hallam, J.
Relator made application to the probate court of Aitkin county for leave to file a claim against the estate of Nathan Tibbetts, deceased. *58The application was made two and one-half months after the time for filing claims had expired. The probate court denied the application. Relator procured a writ of certiorari from the district court to review this decision. The district court after hearing discharged the writ. The record shows that deceased was the brother of relator. The claim was for 28 years alleged services as housekeeper, and it is alleged that nothing was ever paid except the sum of $25. Relator was familiar with the progress of the administration. Within the time fixed for filing claims she filed a claim for $3,114, consisting of a large number of items of money loaned by her to deceased, money paid out by her to others for deceased, and money collected for her by deceased. Hearing was had on this claim and the claim for the most part was allowed, all before the making of the application here in question. The only excuse stated in the moving papers presented to the probate court for failure to seasonably file the claim for services was the statement in the petition that petitioner employed an attorney to prepare and file it, and that, through misunderstanding between her and said attorney, the claim was not filed, and that she did not know that it had not been filed until after the expiration of the time for filing claims. No affidavit or evidence of the attorney is produced.
The order appealed from must be affirmed. The statute provides that the probate court may “in its discretion” and “for cause shown” receive and file a claim presented after the time for filing claims has expired. R. L. 1905, § 3729. We are disposed to be liberal in the construction of this statute, to the end that all persons making bona fide claims against an estate may have fair opportunity to be heard, but the matter must rest largely in the discretion of the probate court. This court will not interfere unless there has been a clear abuse of discretion. When the court is asked to exercise its discretion, the applicant must present a claim of apparent merit and good cause must be shown for opening the default and for relieving the applicant from apparent neglect as well. Gibson v. Brennan, 46 Minn. 92, 94, 48 N. W. 460. We are of the opinion that, on all the facts in this case, the probate court might fairly find that the relator had shown no sufficient cause for opening the default. There was *59no abuse of discretion and tbe determination of tbe probate court should not be disturbed.
Order affirmed.